                                                                     FILED
                                                              U.S. DISTRICT COURT
                    IN THE UNITED STATES DISTRICT COURT            AUGUSTA D!V.
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION               20I9JULI8 AMII-55

                                                            CLERK    c
COLETTE CARPENTER, Individually *                                  SO."n?^l? gT
and as Personal Representative          *
of the Estate of CLAYTON                *
CARPENTER, Deceased; JON                *
TERNSTROM and MARIA TERNSTROM,          *         CV 419-100
                                        *


     Plaintiffs,                        *
                                        ic


     V.



LOCKHEED MARTIN CORPORATION,            *
                                        *


     Defendant.                         *




                                  ORDER




     Plaintiffs filed their Complaint in this product liability

case on May 7, 2019.         In lieu of an answer, Defendant filed a

motion to dismiss on June 4, 2019.            Plaintiffs thereafter sought

and were granted two extensions of time to respond to the motion

to dismiss.      On June 28, 2019, Plaintiffs filed their third motion

for an extension of time, which is unopposed.              Through this third

motion, the parties agreed that Plaintiffs shall have until July

12, 2019 to file their response to the motion to dismiss and

Defendants shall have until July 29, 2019 to file a reply brief.

     Upon     due     consideration.    Plaintiffs'        third     motion   for

extension   of    time   (doc.   no.   14)   is   hereby   GRANTED.      Indeed,

Plaintiffs timely filed their response to the motion to dismiss on
July 12, 2019.       Defendant shall have until July 29, 2019 within

which to file any reply brief.

     Additionally, Plaintiffs have filed a motion to seal the

deposition of one of Defendant's employees, Nick Lappos, who was

deposed in a related litigation.         Plaintiffs cite the deposition

in their response to the motion to dismiss and in a recently filed

motion to amend the complaint.        Plaintiffs file the motion out of

an abundance of caution for national security reasons.

        Upon   due   consideration.   Plaintiffs'   motion   to    seal   the

deposition of Nick Lappos (doc. no. 19) is GRANTED.               Plaintiffs

are directed to submit the deposition to the Clerk of Court with

clear reference to this Order.        The Clerk of Court shall maintain

the deposition under seal in the record of the case until further

order of the Court.


     ORDER ENTERED at Augusta, Georgia, this /^       /A     day of July,

2019.




                                         UNITED STA     DISTRICT JUD
